Case 19-34069   Doc 2   Filed 12/02/19   Entered 12/02/19 23:17:52   Desc Main
                           Document      Page 1 of 9




                                                               



                                                                          



                                                               
    Case 19-34069   Doc 2   Filed 12/02/19   Entered 12/02/19 23:17:52   Desc Main
                               Document      Page 2 of 9




















    Case 19-34069   Doc 2   Filed 12/02/19   Entered 12/02/19 23:17:52   Desc Main
                               Document      Page 3 of 9










    Case 19-34069   Doc 2   Filed 12/02/19   Entered 12/02/19 23:17:52   Desc Main
                               Document      Page 4 of 9









                       
    Case 19-34069   Doc 2   Filed 12/02/19   Entered 12/02/19 23:17:52   Desc Main
                               Document      Page 5 of 9















    Case 19-34069   Doc 2   Filed 12/02/19   Entered 12/02/19 23:17:52   Desc Main
                               Document      Page 6 of 9















    Case 19-34069   Doc 2   Filed 12/02/19   Entered 12/02/19 23:17:52   Desc Main
                               Document      Page 7 of 9










    Case 19-34069   Doc 2   Filed 12/02/19   Entered 12/02/19 23:17:52   Desc Main
                               Document      Page 8 of 9








Case 19-34069   Doc 2   Filed 12/02/19   Entered 12/02/19 23:17:52   Desc Main
                           Document      Page 9 of 9
